Citation Nr: 1802084	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for sinus bradycardia, claimed as atrial fibrillation.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1969 to September 1971.  He is a combat Veteran of the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision for the claim of hypertension and a January 2011 rating decision for the claim of sinus bradycardia, claimed as atrial fibrillation, by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran attended a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of that proceeding has been prepared and is associated with the file.  

The issue of sinus bradycardia, claimed as atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2010 rating decision denied service connection for hypertension.  The Veteran did not appeal the decision and it became final.  Evidence received since the July 2010 rating decision is both new and material.

2.  The Veteran's hypertension had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for hypertension may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In this case, the Veteran has submitted an October 2016 letter from the medic who had first-hand knowledge of the Veteran's in-service diagnosis of hypertension and who administered the prescribed hypertension medicine to the Veteran while they were in Vietnam.  This is both new and material evidence, which raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.  Accordingly, the Board finds the claim is reopened and ready for appellate review.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (2012); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Initially, the Board notes that the Veteran has a current diagnosis of hypertension and the first element for service connection is satisfied.

Turning to the second element, an in-service incurrence of a disease, the Veteran has submitted a letter from the medic assigned to the Veteran's unit in Vietnam.  The medic stated that the Veteran "was diagnosed with hypertension while taking a flight physical to become a door gunner on a helicopter.  He was prescribed a medication by our company surgeon...I administered on a daily basis."  The Board finds this evidence competent, credible and probative.  Accordingly, the second element for service connection is satisfied. 

Regarding the third element, the Board notes that the Veteran initially filed for hypertension right after he left the service, and his initial denial was in June 1972.  Medical treatment records from 1984 to 1987 list blood pressure readings as 170/100 (May 1984); 180/100 (February 1987) and in September 1985 the following three readings: 170/102; 170/100; 160/98.  The high blood pressure readings, and subsequent treatment, have been ongoing since his time in service.  Therefore, based on continuous symptomology, the third requirement, a nexus between the in-service disease and the current diagnosis, has been met.  38 C.F.R. § 3.303(b).

Based on the foregoing, the Board finds that service connection for hypertension is warranted. 

ORDER

As new and material evidence has been received, reopening of the claim for service connection for hypertension is granted.

Service connection for hypertension is granted.







REMAND

The Veteran has diagnoses of paroxysmal atrial fibrillation, sinus bradycardia, and  right atherosclerotic moderate stenosis.

The Veteran has asserted that his sinus bradycardia, claimed as atrial fibrillation, is secondary to his hypertension.   He has not been provided a VA examination regarding this assertion.  

Furthermore, the Board notes that as a combat Veteran from the Vietnam War, the Veteran's exposure to herbicide agents is conceded.  His heart disease disabilities, particularly the atherosclerotic moderate stenosis, are of the type of cardiovascular disease that could be subject to presumptive service connection based on exposure to herbicide agents.  A VA examination addressing these assertions is necessary before the Veteran's claim can be properly adjudicated. 

When the record indicates that a disability or signs and symptoms of a disability may be associated with active service, yet does not contain sufficient information to make a decision on the claim, VA is obliged to provide the Veteran with an examination.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request his assistance in identifying any outstanding relevant treatment records from VA or private treatment providers.  All reasonable attempts to obtain relevant outstanding evidence and associate it with the other evidence currently of record should be made.

2. After all outstanding relevant evidence is associated with the file; afford the Veteran a VA examination with an appropriate examiner to assess the Veteran's heart disabilities.  The examiner should be provided with a complete copy of the claims file, including this remand order.  The examiner should identify all of the Veteran's current heart condition disabilities.

In regard to any current heart disability, the examiner should provide an opinion on whether is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was incurred in, or is otherwise related to, the Veteran's active duty service, to include his presumed exposure to herbicide agents. 

The examiner should provide an opinion as to whether any heart disability is as least as likely as not (i.e. probability of 50 percent or greater) related to his service-connected hypertension.

3. After the above development has been completed, readjudicate the claim for entitlement to service connection for a heart condition disability.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


